PER CURIAM.
Dennis B. Devlin, convicted herein of one of twenty-three counts of sexual offenses against a child, appeals on the basis of improper comments made by the prosecutor throughout the trial.1 The very fact that Devlin was acquitted of twenty-two of the counts suggests that the jury was not unduly influenced by the prosecutor’s comments. In any event, the defense attorney in this case made an informed decision, specifically agreed to by his client, to waive a proffered mistrial based on improper comments made by the prosecutor during voir dire. This was trial strategy and binds the defense as to any error committed during voir dire. Nearly all of the other objections now raised by the defense were unobjected to at the trial and do not rise to the level of fundamental error. The objections that were raised at trial, and overruled, simply do not justify a new trial.
AFFIRMED.
W. SHARP and HARRIS, JJ., concur.
DAUKSCH, J., dissents, with opinion.

. There were other grounds for the appeal which we find to be without merit.